ORDER
PER CURIAM.
Darren Hughes appeals the trial court’s judgment sustaining the Director of Revenue’s suspension of his driving privileges. We find the judgment is supported by substantial evidence, is not against the weight of the evidence, and does not erroneously declare or apply the law. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976).
An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order.
*148We affirm pursuant to Rule 84.16(b).